EXHIBIT 10.19



Emergent BioSolutions Inc.


Form of Restricted Stock Unit Award Agreement – Swiss Participant


1. Grant of RSUs.
In consideration of services rendered to the Company by the Participant, the
Company has granted to the Participant, subject to the terms and conditions set
forth herein and in the Company’s Stock Incentive Plan (the “Plan”), an award of
Restricted Stock Units (the “RSUs”), representing the number of RSUs set forth
under your account in the Company’s third-party electronic stock administrative
platform.  The RSUs entitle the Participant to receive, upon and subject to the
vesting of the RSUs (as described in Section 2 below), one share of common
stock, $0.001 par value per share, of the Company (the “Common Stock”) for each
RSU that vests.  The shares of Common Stock that are issuable upon vesting of
the RSUs are referred to herein as the “Shares.”
The grant of RSUs under the Plan is made at the discretion of the Company and
the Plan may be suspended or terminated by the Company at any time.  The award
is a discretionary grant which shall not give to the Participant the right to
claim any award for the following years.


2. Vesting of RSUs and Issuance of Shares.
(a) General.  Subject to the other provisions of this Section 2, the RSUs shall
vest one-third per year over three years on the day immediately prior to the
applicable anniversary of the grant date, in accordance with the future vesting
schedule (the “Vesting Schedule”) set forth under your account in the Company’s
third-party electronic stock administrative platform.  Subject to Section 4, as
soon as administratively practicable after each vesting date shown in the
Vesting Schedule (each a “Vesting Date”), the Company will issue to the
Participant, in certificated or uncertificated form, such number of Shares as is
equal to the number of RSUs that vested on such Vesting Date.  In no event shall
the Shares be issued to the Participant later than 75 days after the Vesting
Date.
(b) Service Termination.  Except as set forth in Section 2(c) below, upon the
cessation of the Participant’s service with the Company as an employee,
consultant or director of the Company for any reason, all unvested RSUs shall be
automatically forfeited as of such cessation of service.  For purposes of this
RSU award, service with the Company shall include service as an employee or
director of, or consultant to, the Company or to a parent or subsidiary of the
Company, or any successor to the Company.
(c) Change in Control Event.  Upon a Change in Control Event (as defined in the
Plan), the RSUs shall be treated in the manner provided in Section 9(b)(iii)(B)
of the Plan.






3. Dividends.
At the time of the issuance of Shares to the Participant pursuant to Section 2,
the Company shall also pay to the Participant an amount of cash equal to the
aggregate amount of all dividends paid by the Company, between the grant date
and the issuance of such Shares, with respect to the number of Shares so issued
to the Participant.
4. Withholding Taxes.
The Participant must satisfy all applicable federal, state, provincial and local
withholding taxes or any other applicable tax, required by law to be withheld in
connection with the grant, vesting and settlement of the RSUs before the Company
will issue any Shares hereunder following a Vesting Date. The withholding
obligation may be satisfied by any method permitted under the Plan.
5. Restrictions on Transfer.
Neither the RSUs, nor any interest therein (including the right to receive
dividend payments in accordance with Section 3), may be transferred by the
Participant except to the extent specifically permitted in Section 10(a) of the
Plan.
6. Provisions of the Plan.
This RSU award is subject to the provisions of the Plan. The Participant
acknowledges receipt of the Plan, along with the Prospectus relating to the
Plan.
7. Section 409A.
This RSU award is intended to comply with or be exempt from Section 409A of the
U.S. Internal Revenue Code of 1986, as amended, and the guidance issued
thereunder (“Section 409A”) and shall be interpreted and construed consistently
therewith.  In no event shall either the Participant or the Company have the
right to accelerate or defer delivery of the Shares to a date or event other
than as set forth herein except to the extent specifically permitted or required
by Section 409A.  In the event that the Participant is a “specified employee”
within the meaning of Section 409A and the Shares are to be delivered in
connection with the termination of the Participant’s employment, the delivery of
the Shares and any dividends payable under Section 3 in connection with such
delivery shall be delayed until the date that is six months and one day
following the date of the Participant’s termination of employment if required to
avoid the imposition of additional taxes under Section 409A.  Solely for
purposes of determining when the Shares (and any dividends payable under Section
3) may be delivered in connection with the Participant’s termination of
employment, such termination of employment must constitute a “separation from
service” within the meaning of Section 409A.




8. Miscellaneous.
(a) No Rights to Service.  The Participant acknowledges and agrees that the
grant of the RSUs and their vesting pursuant to Section 2 do not constitute an
express or implied promise of continued employment or service with the Company
for the vesting period, or for any period.
(b) Entire Agreement.  These terms and the Plan constitute the entire agreement
between the parties, and supersede all prior agreements and understandings,
relating to the subject matter of this RSU award; provided that any separate
employment, consulting or severance plan or agreement between the Company and
the Participant that includes terms relating to the acceleration of vesting of
equity awards shall not be superseded by these terms.
(c) Governing Law.  This RSU award shall be construed, interpreted and enforced
in accordance with the internal laws of the State of Delaware without regard to
any applicable conflict of law principles.
(d) Interpretation.  The interpretation and construction of any terms or
conditions of the Plan or this RSU award by the Compensation Committee shall be
final and conclusive.